Citation Nr: 1549961	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  14-15 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.  

(The issues of validity of a debt resulting from overpayment of pension benefits and waiver of that overpayment are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 201 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This appeal was processed using the Veterans Benefits Management System (VBMS) a review of the Veteran's Virtual VA claims file reveals VA treatment records dated November 2008 to July 2011.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his hepatitis C is related to his military service.  Specifically, the Veteran contends that he contracted hepatitis C from air gun inoculations and/or from coming in contact with the blood of other service members after they were involved in a fight.  See August 2011 claim; see also December 2011 statement.  

First, a review of the Veteran's service treatment records are absent of any notations of air gun inoculations.  However, the Veteran is competent to report he received air gun inoculations in service.  Additionally, the VA Secretary has recognized air gun inoculations as a "biologically plausible" transmitter of hepatitis C.  See VBA Fast Letter 04-13 (June 29, 2004).  As the Veteran has a current diagnosis of hepatitis C and has presented a biologically plausible explanation for in-service exposure to hepatitis C, the Veteran should be afforded a VA examination to determine the nature and etiology of his hepatitis C.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Additionally, the Veteran's service treatment records and personnel records are absent of any notations of the incident involving coming in contact with the blood of other service members after they were involved in a fight.  The Veteran did report that the incident occurred in March or April of 1972 while he was stationed in Fort Polk, Louisiana, and that he was interviewed by the company commander regarding the incident.  However, the Veteran reported that he did not remember the names of the two individuals involved in the incident.  The Board finds that that the Veteran should be afforded another opportunity to provide the names or any more specific detail to facilitate an attempt at verification of the alleged incident.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records for his hepatitis C.  The RO/AMC should secure any necessary authorizations.  Specifically, the RO should obtain outstanding VA treatment records dated July 2011 to the present.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Contact the Veteran to give him another opportunity to provide any additional specific information he may have concerning the in-service fight that resulted in him coming in contact with the blood of his fellow service members.  Advise him that, if possible, he should provide names of other individuals who were also present and witnessed or knew of the claimed incident, or who can confirm his involvement.  He may also provide medical treatises or the like to support his claim.  

3. Take all appropriate steps to verify the claimed incident of the Veteran coming in contact with the blood of other service members.  All actions to should be fully documented in the record.  If the information provided by the Veteran lacks sufficient specificity to be verified, make a formal finding to that effect.

4. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his hepatitis C.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should obtain a detailed history from the Veteran concerning in-service and post-service risk factors for hepatitis C.  The Board notes the Veteran has reported in-service air gun inoculations and coming in contact with service members' blood.  An August 2010 VA treatment record also shows that the Veteran reported intravenous drug use in the 1960s.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis C is related to his military service, to include air gun inoculations and coming in contact with the blood of other service men, if verified?

In providing an opinion, the VA examiner should include a full discussion of all modes of transmission relevant to this Veteran's particular case.  A fully complete rationale should be provided for all opinions reached.  

5. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




